Citation Nr: 9931533	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  94-07 436	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for residuals of a fracture of the right clavicle.  

Entitlement to a disability rating in excess of 10 percent 
for arthritis of the right shoulder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1998, the Board remanded the issue of 
entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the right clavicle with traumatic 
arthritis to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, for additional development.  
Following the requested development, the RO in April 1999 
granted a separate compensable evaluation for arthritis of 
the right shoulder and continued the 30 percent evaluation 
for residuals of a fracture of the right clavicle.  The RO 
made both evaluations effective from April 17, 1992, the date 
of receipt of the veteran's reopened claim for an increased 
rating for residuals of a fracture of the right clavicle with 
traumatic arthritis.  The claim had been continuously 
prosecuted since that date.  Following notification of the 
rating decision, the veteran submitted a written statement 
indicating that he was satisfied with the rating 
determination and requesting that his appeal be withdrawn.  
His statement of withdrawal was filed with the Board through 
his representative on October 15, 1999.  



FINDINGS OF FACT

1.  The veteran served on active duty from July 1966 to July 
1969.  

2.  On October 15, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  The veteran, who is the 
appellant in this case, has withdrawn this appeal in a 
written notification signed by him and filed with the Board 
by his representative on October 15, 1999.  Hence, there 
remains no issue in controversy before the Board.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed without prejudice.  





ORDER

The appeal is dismissed.  



		
ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



